.




    Honorable Geo. I-I.
                      Sheppard
    Comptroller of Public Accounts
    Austin, Texas
    Dear Mr. Sheppard:               Opinion No. O-5366
                                     Rer Whether or not the Board
                                          of Regents of a State
                                          institutionmay delegate
                                         to one of its members
                                          the power to give the
                                          advance written consent
                                          to an employee to travel
                                          outside the State, and
                                          to approve the expense
                                          acoount of such employee
                                          for payment.

          You make the following request for an opinlonr
           "Section 6 of House Bill No. 272, Acts of
        the'RegularSession of the Forty-seventhLegls-
        lature, which is the General AppropriationBill
        for EducationalInstit~utions of Higher Learning,
        reads, in part, as follows:
           "'No traveling expenses shall be in-
           curred by Board Members, heads of ln-
           stitutions,or'by any employee of any
           of the schools, or other agencies
           named therein, inside or outside of
           the boundaries of the State of Texas,
           except for state's business, and no
           travel shall be performed outside the
           state except upon the advance written
           consent of the sohool’s board of re-
           gents or directors,'
           "May the Board of Regents either by minutes or
        resolution delegate to one of Its members the
        power to give the advance written consent to an
        employee to travel outside the state and to
        approve the expense account of such employee
        for payment?"
                                                                .
                                           ,-




Honorable Geo. H. Sheppard - page 2 - (O-5366)


       Your   inquiry should be answered in the negative.
       Boards such as you mention are legal entities and
are required to function as such. As such entity, the board
functions precisely as an individualState officer functions
-- personally.
       It has several times been ruled by this Department
that such boards may not function by individual action, but
may function only in the orderly way of board proceedings.
       In Opinion No. O-1126 this departmentheld that the
Texas State Parks Board had no authority to delegate its pow-
ers to another, but that it could perform its duties only
through board action.
       In Opinion No. O-5292 this departmentheld as follows:
       "From your question we understand that
    the Commission (State Commission for the
    Blind) desires to make a general authoriza-
    tion for expendituresand delegate to one or
    more of its individualmembers or to Its exeo-
    utive secretary authority to approve all
    expendituresfor payment without the neces-
    sity of further action by a majority of the
    Commissione In our opinion this can not be
    done anh we therefore answer your question
    in the negative."
       In Opinion No. O-5333 we held that the Board of
Control may not delegate to another the authority to ap-
prove a voucher claim for the issuance of a warrant for
payment.
    The courts have also held the same thing, the latest
decision perhaps being Webster et al v. Texas & Pacific Motor
TransportationCo., et al, 166 S. W. (2) 75, where Mr. Chief
Justice Alexander thus discusses and announces the rule:
      "It Is a well establishedrule in this State,
   as well as in other States, that where the
   Legislature has committed a matter to a board,
   bureau, or commission,or other administrative
   wmw,    such board, bureau, or commission must
   act thereon as a body at a stated meeting, or
   one properly called, and of which all the
   members of such board have notice, or of
   which they are given an opportunity to
   attend. Consent or acquiesoenceof, or agreement
Honorable Geo. H. Sheppard - page 3 - (O-5366)


     by the individualmembers acting separately,
     and not as a body, or by a number of the
     members less than the whole acting colleotive-
     ly at an unspheduledmeeting without notice or
     opportunityof the other members to attend, is
     not sufficient.+ * *.
        "The purpose of the above rule, which re-
     quires the board to act as a body at a regular
     meeting or at a called meeting, upon proper
     notice,,is to afford each member of the body
     an opportunityto be present and to impart to
     his associates the benefit of his experience,
     counsel, and judgment, and to,.bringto bear
     upon them the weight of his argument on the
     matter to be decided by the Board, in order
     that the decision, when finally promulgated,
     may be the composite judgment of the body as
     a whole.
        m * * * . Merely Indulging'the presumption
     of continuous session under these circumstances
     would not solve the problem of affording a reason-
     able opportunityto all members to be present.
     We are of the opinion that the applicationwas
     not passed on by the Commission as a body, in
     the manner contemplatedby law. * * *'
         The duties imposed, and the powers conferred
by law upon public officers and boards are personal --
a trust -- and may not be delegatedby~thetnto another,
except, of course, In those instanceswhere the statute
expressly permits another'to perform them, as in the
familiar oase of a deputy. Even deputies do not perform
such duties through delegationby their superior, but in
virtue of their own power under the statute.
                                  Very truly yours
                                ATTORNEY GENERAL OF TEXAS
APPROVED JUL 18, 1943
                                           /s/ Ocie Speer
  /S/ Gerald C. Mann
                                BY               Ocie Speer
ATTORNEY GENERAL OF TEXAS                         Assistant
                                           APPROVED
                                            OPINION
OS-MR-ELB                                  COMMITTEE
                                         By B.W.B.
                                           Cbairman